DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 12/10/2011.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-3, 6-10, 13-16, and 18 were previously pending.  Claims 1, 3, 8, 10, 15 have been amended. Claims 1-3, 6-10, 13-16, and 18 are pending.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicant's argues on Page 7 of Applicants remarks:
The Office then relies on Lu, in particular, page 3 of the translation of Lu, and asserts that Lu discloses a delayed processing manner of the session modification request of claim 1. Lu discloses that a mobility management network element (MME) determines whether and when to send a "service notification" received from a service platform to user equipment when there is downlink data available from the service platform for the user equipment. In doing so, the MME judges the type or specific field indication of the "service notification," its own configuration rules, or a combination thereof, as to whether it is a delayable service notification message. See translation page 4 of Lu. Thus, Lu also does not disclose or suggest the session modification request comprises at least one of processing manner indication information or a processing policy indicating one or more processing manner of the session modification request, as recited in amended claim 1. 



Applicant's further argues on pages 7-8 of applicants remarks:
Further, the communications among the entities (the user equipment, the MME, and the service platform) as disclosed by Lu are limited. For example, the MME information registered by the user equipment and the identification information are classified as network confidential information, as such, the two methods disclosed by Lu only apply when a general information sending gateway is set up. That is, the service server communicates with the MME through the general information sending gateway. See translation page 3 of Lu. Therefore, an ordinary person skilled in the art would not be motivated to combine Qu and Lu to reach the currently claimed invention, as recited in independent claim 1. 

Examiner respectfully disagrees.  As indicated in the previous office action, examiner uses the concepts of delaying a request to be sent to a user device based on parameters included within the request to be sent to the user device.  The intricacies of an MME and service server are not relevant, as both inventions, Qu and Lu, describe an intermediate device that receives a request from a sending device, and forwards the request to a user device. Specifically, Qu illustrates a PCRF (i.e. a server) that sends a request to an MME via a PGW, where the MME then forwards a session management request towards the UE.  Similarly, Lu discloses an MME that receives a service notification from a service platform, and forwards the service notification to a user terminal.  The examiner relies only on Lu for the concept of delaying a received message to be forwarded to the UE at the MME based on the content of the message itself, and does not rely on “information registered by the UE or classified network confidential information” as indicated by the applicant.  As such, the examiner maintains that the prior art continues to teach on the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0201394 A1 to Qu et al. (hereinafter “Qu”) in view of  WO 2011/157132 A1 to Lu et al. (hereinafter “Lu”) 

Regarding Claim 1, Qu teaches A method for processing a message, wherein the method is applied to a first network device, and comprises: 
receiving a session modification request from a second network device, (Figure 6D and [0158]-[0165], illustrates a PCRF that sends a PCC decision provision (QoS policy) message to the PGW, in which the PGW uses this QoS policy to determine that the QoS of a service data flow has changed (i.e. session modification) or that a service data flow shall be aggregated or removed from an active bearer.  The PGW sends an update bearer request (i.e. session modification request) including  PTI, EPS Bearer Identity, EPS Bearer QoS, APN-AMBR, TFT to the MME (i.e. first network device) via an SGW)) wherein the session modification request is used to perform at least one of synchronizing or updating a user equipment (UE) context to implement session context synchronization between the UE and the core network; (Figure 6D and [0158]-[0165], discloses the PGW sends an update bearer request including  PTI, EPS Bearer Identity, EPS Bearer QoS, APN-AMBR, TFT (i.e. for synchronization/update of UE context) to the MME (i.e. first network device) via an SGW)
sending the session modification request to the UE; (Figure 6D and [0158]-[0165], the MME builds a Session Management Request including the PTI, EPS Bearer QoS parameters (excluding ARP), TFT, APN-AMBR and EPS Bearer Identity (first information), and sends it to the eNodeB, in which the eNodeB then maps the modified EPS Bearer QoS to the Radio Bearer QoS, and signals a RRC Connection Reconfiguration (Radio Bearer QoS, Session Management Request, EPS RB Identity) message to the UE 130 (sending the first information to the UE))
Qu discloses session modification request, but does not explicitly teach the session modification request comprise at least one of processing manner indication information or a processing policy indicating one or more processing manner of the session modification request; determining that a processing manner of the session modification request is delayed processing while the UE is in an idle mode; sending a response of the session modification request to the second network device, wherein the response indicates the processing manner of the session modification request is delayed processing;  storing the session modification request, without paging the UE, and sending the session modification request to the UE when it is determined that the UE entered a connected mode. 
However, in a similar field of endeavor, Lu discloses in Page 3 of the translation further discloses a second embodiment for sending service notification messages, in which S201 and S202, discloses a mobility management network element receives a service notification message from a service platform.  After receiving the notification message, the mobility management network element judges the current state of the terminal, and if the terminal is currently in idle state (i.e. idle mode) S203 is performed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qu to include the above limitations as suggested by Lu, to solve the problem of high signaling overhead 


Regarding Claim 2, Qu/Lu teaches The method according to claim 1, wherein Qu further teaches the session modification request comprises bearer context information of the UE. (Figure 6D and [0158]-[0165], illustrates a PCRF that sends a PCC decision provision (QoS policy) message to the PGW, in which the PGW uses this QoS policy to determine that the QoS of a service data flow has changed or that a service data flow shall be aggregated or removed from an active bearer.  The PGW sends an update bearer request including  PTI, EPS Bearer Identity, EPS Bearer QoS, APN-AMBR, TFT (i.e. first information) to the MME (i.e. first network device) via an SGW))

 
Regarding Claim 3, Qu/Lu teaches The method according to claim 1, wherein Lu further teaches the determining that a processing manner of the session modification request is delayed processing comprises at least one of: determining, based on the processing manner indication information of the session modification request, that the processing manner of the session modification request is delayed processing; and determining, based on the processing policy of the session modification request, that the processing manner of the session modification request is delayed processing. (Page 4 of the ) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 6, Qu/Lu teaches The method according to claim 1, wherein the method further comprises: Lu further teaches in response to determining that the processing manner of the session modification request is delayed processing, setting the session modification request to a wait state, wherein the wait state is used to indicate that the session modification request is to be processed. (Page 6 of the translation, describes a flag setting unit, which is used to set a service notification flag after receiving the service notification message from the service platform, for marking that the service information needs to be sent to the terminal) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 7, Qu/Lu teaches The method according to claim 1, wherein Qu further teaches the first network device is a control plane (CP) entity, ([0031], discloses the mobility of the UE is controlled by a mobility management node, MME (control plane entity)) and the second network device is a policy function (PF) entity. ([0033], discloses PGW or  PCEF enforcing rules and/or policies)

 A first network device,  (Figure 12, illustrates MME) wherein the first network device comprising: 
a processor and a non-transitory memory storing instructions, that when executed by the processor, cause the first network device to perform the following steps:  ([0044] and Figure 3, illustrates a mobility management node comprising processing circuitry and memory)

receiving a session modification request from a second network device, (Figure 6D and [0158]-[0165], illustrates a PCRF that sends a PCC decision provision (QoS policy) message to the PGW, in which the PGW uses this QoS policy to determine that the QoS of a service data flow has changed (i.e. session modification) or that a service data flow shall be aggregated or removed from an active bearer.  The PGW sends an update bearer request (i.e. session modification request) including  PTI, EPS Bearer Identity, EPS Bearer QoS, APN-AMBR, TFT to the MME (i.e. first network device) via an SGW)) wherein the session modification request is used to perform at least one of synchronizing or updating a user equipment (UE) context to implement session context synchronization between the UE and the core network; (Figure 6D and [0158]-[0165], discloses the PGW sends an update bearer request including  PTI, EPS Bearer Identity, EPS Bearer QoS, APN-AMBR, TFT (i.e. for synchronization/update of UE context) to the MME (i.e. first network device) via an SGW)
sending the session modification request to the UE; (Figure 6D and [0158]-[0165], the MME builds a Session Management Request including the PTI, EPS Bearer 
Qu discloses session modification request, but does not explicitly teach the session modification request comprise at least one of processing manner indication information or a processing policy indicating one or more processing manner of the session modification request; determining that a processing manner of the session modification request is delayed processing while the UE is in an idle mode; sending a response of the session modification request to the second network device, wherein the response indicates the processing manner of the session modification request is delayed processing;  storing the session modification request, without paging the UE, and sending the session modification request to the UE when it is determined that the UE entered a connected mode. 
However, in a similar field of endeavor, Lu discloses in Page 3 of the translation further discloses a second embodiment for sending service notification messages, in which S201 and S202, discloses a mobility management network element receives a service notification message from a service platform.  After receiving the notification message, the mobility management network element judges the current state of the terminal, and if the terminal is currently in idle state (i.e. idle mode) S203 is performed. Page 4 of the translation further discloses S203 in which the mobility management network element further judges the type of the service notification (determining a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qu to include the above limitations as suggested by Lu, to solve the problem of high signaling overhead caused by frequent paging of terminals in an idle state by reducing the signaling load in the communication network, as described in Page 2, Summary of Lu.

Claims 9, 10, 13, and 14 are rejected for having the same limitations as claims 2, 3, 6, and 7, respectively, except the claims are in device format.

Regarding Claim 15, Qu teaches A system, (Figure 12) comprises: 
a first network device;  (Figure 12, illustrates MME) and 
a second network device;  (Figure 12, illustrates PCRF)
wherein the second network device is configured to send a session modification request to the first network device, the first network device is configured to receive the session modification request from the second network device (Figure 6D and [0158]-[0165], illustrates a PCRF that sends a PCC decision provision (QoS policy) message to the PGW, in which the PGW uses this QoS policy to determine that the QoS of a service data flow has changed (i.e. session modification) or that a service data flow shall be aggregated or removed from an active bearer.  The PGW sends an update bearer request (i.e. session modification request) including  PTI, EPS Bearer Identity, EPS Bearer QoS, APN-AMBR, TFT to the MME (i.e. first network device) via an SGW))
sending the session modification to the UE; (Figure 6D and [0158]-[0165], the MME builds a Session Management Request including the PTI, EPS Bearer QoS parameters (excluding ARP), TFT, APN-AMBR and EPS Bearer Identity (first information), and sends it to the eNodeB, in which the eNodeB then maps the modified EPS Bearer QoS to the Radio Bearer QoS, and signals a RRC Connection  
wherein the session modification request is used to perform at least one of synchronizing or updating a user equipment (UE) context to implement session context synchronization between the UE and the core network;  (Figure 6D and [0158]-[0165], discloses the PGW sends an update bearer request including  PTI, EPS Bearer Identity, EPS Bearer QoS, APN-AMBR, TFT (i.e. first information for synchronization/update of UE bearer context) to the MME (i.e. first network device) via an SGW)
Qu discloses session modification request, but does not explicitly teach the session modification request comprise at least one of processing manner indication information or a processing policy indicating one or more processing manner of the session modification request; determine that a processing manner of the session modification request is delayed processing while user equipment (UE) is in an idle mode; send a response of the session modification request to the second network device, wherein the response indicates the processing manner of the session modification request is delayed processing;  store the session modification request, without paging the UE, and send the session modification request to the UE when it is determined that the UE entered a connected mode. 
However, in a similar field of endeavor, Lu discloses in Page 3 of the translation further discloses a second embodiment for sending service notification messages, in which S201 and S202, discloses a mobility management network element receives a service notification message from a service platform.  After receiving the notification 

Claims 16 and 18 are rejected for having the same limitations as claims 2 and 7, respectively, except the claims are in system format.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477